Citation Nr: 1209507	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  09-21 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for left shoulder disability.

2.  Entitlement to service connection for right shoulder disability.

3.  Entitlement to service connection for skin disability, to include as due to asbestos exposure.

4.  Entitlement to service connection for psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION


The Veteran served on active duty from February 1981 to January 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  Jurisdiction was subsequently transferred to the RO in North Little Rock, Arkansas.

In September 2011, the Veteran testified during a Board hearing before the undersigned Acting Veterans Law Judge at the RO; a transcript of the hearing is of record.

In October 2011, the Veteran submitted additional lay evidence directly to the Board, with a waiver of initial RO consideration of the evidence. This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

The Board's review of the claims file reveals that further RO action in the claims on appeal is warranted.  

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

With respect to the claim for service connection for skin disability, the Veteran's service treatment records reflect that he was treated for a variety of skin-related disabilities in service, including tinea pedis, pruritic papules diagnosed a molluscum contagiosum, and face irritation from shaving.  Post service private medical records note treatment for eczema and pseudofolliculitis barbae.  During the Veteran's Board hearing and in various written statements, the Veteran indicated that he has experienced problems with his skin since service.  The Veteran's ex-wife submitted a statement noting that she observed the Veteran's difficulties with skin problems over the years.  

As regards the claims for service connection for psychiatric disability, the record reflects that upon the Veteran's discharge from service in January 1983, he reported that he was not in good mental health because of the head injury he received as a result of an in-service car accident.  A physician noted nervousness since the car accident.  On January 1983 discharge examination, passive-aggressive personality was indicated.

Following service, treatment records from the California Department of Corrections reflect treatment for psychiatric symptomatology and diagnoses of various psychiatric disabilities, including depression and bipolar disorder vs. schizophrenia.  During the Veteran's September 2011 Board hearing, he reported that his psychiatric symptoms began during service after he was sent to face criminal charges for a crime he did not commit.  He indicated that when he returned to the unit, he was not properly assessed for his psychiatric difficulties, and that these difficulties have continued to this day.

The Board notes that the record includes no actual opinion addressing the medical relationship, if any, between any current psychiatric and skin disability and service.  Given the relevant in-service findings of skin and psychiatric-related complaints, the evidence reflecting post-service diagnoses, and the Veteran's report of continuous skin and psychiatric symptomatology since service, the Board finds that a medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving the claims for service connection.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the RO should arrange for the Veteran to undergo psychiatric and skin examinations by appropriate physicians at a VA medical facility.  The Veteran is hereby advised that failure to report to the scheduled examinations, without good cause may result in denial the claim for service connection (as the original claim will be adjudicated on the basis of evidence of record).  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of appointment(s) sent to him by the pertinent medical facility.

The claims file also reflects that there are outstanding VA medical records which may be pertinent to all of the claims on appeal.  In this regard, the Veteran reported that he sought treatment for all of the claimed disabilities at a VA Medical Center (VAMC).  In particular, he reported that his treating physician at the VAMC in Little Rock told him that his left shoulder disability was related to an in-service injury.  He also indicated that his physician told him his skin disability was related to asbestos exposure.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the above-named facilities evaluation and/or treatment records following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response. See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. §  5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal (to include arranging for the Veteran to undergo examination pertinent to the claim to reopen the claim for service connection for left shoulder disability, if warranted).  



Accordingly, the case is REMANDED for the following action:

1. The RO should obtain from the Little Rock VAMC all outstanding pertinent records of evaluation and/or treatment of the Veteran, since his discharge from service in January 1983.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal.  The RO should explain the type of evidence that is the Veteran's ultimate responsibility to submit.

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA psychiatric and skin examinations, by appropriate physicians, at a VA medical facility.  The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  

Psychiatric- All appropriate tests and studies should be accomplished, to include psychological testing, if warranted (with all results made available to the examining psychiatrist or psychologist prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all current psychiatric disability(ies), to include major depression and/or bipolar disorder.  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that  the disability had its onset in service or is otherwise related to service. 

In rendering the requested opinion, the examiner should consider and discuss the in- and post-service records, to specifically include the Veteran's report of psychiatric symptoms in service and notation of passive-aggressive personality traits on discharge examination. 

Skin - The physician should clearly identify all current disability(ies) of the skin.  Then, with respect to each diagnosed disability, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of disease or injury incurred in or aggravated by service, to include as a result of exposure to asbestos.

In rendering the requested opinion, the physician should specifically consider the in- and post-service treatment records reflecting treatment for a variety of skin-related conditions, and the Veteran's report of continuity of skin symptoms since service.

The examiners should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

4.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND (to include additional examination, if warranted).  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal.  The RO's adjudication of each claim should include consideration of all pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claims) and legal authority.  

6.  If any benefit sought on appeal remain denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes citation to and discussion of all additional legal authority considered, along with clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


